DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7- 8, 12, 14 and 16 are  rejected on the ground of nonstatutory double patenting as being unpatatentable over claims 1, 6,  12, 14 and 19- 20 of copending application  16/716,714. 
The copending application  includes   a separator for a rechargeable lithium battery, the separator comprises, a porous substrate, a coating layer on at least one surface of the porous substrate, the coating layer includes a heat resistant binder including a (meth)acryl copolymer including a first structural unit and a second structural unit, the first structural unit being a structural unit of a (meth)acrylamide and the second structural unit being a structural unit of a (meth)acrylic acid, a (meth)acrylate, a (meth)acrylonitrile, a (meth)acrylamido sulfonic acid, a (meth)acrylamido sulfonate salt, or a combination thereof;  polyethylene particles; and first inorganic particles, as shown by copending claim 1. The copending application further includes the second unit is a structural unit of a (meth)acrylamido sulfonic acid, a (meth)acrylamido sulfonate salt, or a combination thereof, as shown by copending claim 20. (Claims 1 and 7-8 )  The copending application further includes the first inorganic particles include Al2O3 , SiO2 , TiO2 , MgO, Mg(OH) 2 , boehmite, as shown by copending claim 6. (Claim 12) The copending application further includes the separator further comprising, an adhesive layer as shown by claim 12. The copending application further includes the  adhesive layer is on a surface of the coating layer as shown by copending claim 14. (Claim 14) The copending application further includes , a rechargeable lithium battery, comprising a positive electrode, a negative electrode, and the separator  as claimed in claim 1, as shown by copending claim 19. (Claim 16)
Examiner notes the difference between the instant  application and the copending application is, the copending application ‘714 does not recite the first and second  melting points.  However, the instant application and copending application ‘714 recite the same chemical compounds (organic particles and binder). Therefore, the organic particles recited by the copending application ‘714 should have a first  melting point of  about 100 °C to about 130 °C, and the first binder  recited by the copending application ‘714  should have a second melting point higher than the first melting point by about 30 °C or more,  as taught by  the instant claims.
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 17  and 19-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ of about 100 °C to about 130  °C ” and further recites “ by about 30  °C ” 
Claim 2 recites “ is about 160 ° C ”
Claim 3 recites “ is about 160 ° C  to about 180  ° C ”
Claim 9 recites “ of about 1 wt % to about 15 wt% ”
Claim 10 recites “ more than about 50 wt% ”
Claim 11 recites “ is about 51:49 to about 90:10 ” 
Claim 13 recites “of about 0.1 µm to about 5.0 µm ”
Claim 15  recites “of about 0.1 µm to about 5.0 µm ”
Claim 16 recites “ of about 100  °C to about 130  ° C ” and further recites “ by about  °30 C ”
Claim 19 recites “ by about 30  °C ”
Clam 20 recites “ is about 100  °C to about 130  °C ” and further recites “ is about 160 ° C  to about 180  °C ”
Claims 1-3 , 9-11, 13, 15-16 and 19-20 define ranges using the relative term “about”. Applicant has not provided in the specification  a definition  for the term ‘about” and therefore the claims are unclear.  Claims 4-8, 12, 14 and 17 do not cure the deficiencies and are rejected as well. 
Claim 10 specifically recites“ more than about 50 wt%”  , which is unclear. Appropriate correction is required.  Claim 11 does  not cure the deficiencies and is rejected as well. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites “the organic particles having a first melting point of about 100 °C to about 130 °C ”.  Claim 7, which depends on claim 1 recites , “wherein the organic particles comprise at least one selected from the group consisting of polyethylene (PE), polypropylene (PP), polystyrene (PS), polyvinylidene fluoride (PVDF), polymethyl methacrylate (PMMA), an acrylate compound, polyacrylonitrile (PAN), an azodicarbonamide compound, derivatives thereof, and copolymers thereof ”. 
Examiner notes the melting point of polypropylene is 160 °C , melting point of polystyrene is 212 °C, melting point of polyvinylidene fluoride is 177 °C, melting point of polymethyl methacrylate is 160 °C  and the melting point of   polyacrylonitrile is 317 °C. These compounds do have a melting point of about 100 °C to about 130 °C, and do not further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1-2, 7-8,12, 14 and 16-17  are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Suzuki et al. (US 20170117525), as evidenced by Non-Patent Literature omnexus.com and Non-Patent Literature chemicalbook.com. 
Regarding claims 1-2, 7-8, and 12 , Suzuki discloses a laminated porous film includes a porous  base material A layer (porous substrate), a coating layer disposed on the surface of the porous substrate (A layer) , the coating layer includes a filler layer B layer containing  inorganic particles and a resin layer C layer containing resin particles [0032]. The laminated porous film is used as a separator for a lithium battery ([0033];[0093]). Examiner notes the B layer and C layer combined, reads on the claimed coating layer.  Suzuki further discloses the B layer is a porous layer containing inorganic particles as a main component [0047], examples of the inorganic particles  encompass clay, magnesium hydroxide, magnesium oxide, barium sulfate,  alumina, boehmite, silica, and titania [0049]. (Claim 12) Suzuki further discloses the B layer contains an organic binder (first binder), the organic binder is  a polymer , examples of the polymer encompasses polyacrylamide  ([0051]-[0053]), reading on the claimed an acrylamide compound and a derivative thereof.  (Claim 8) Suzuki further discloses the C layer is  a porous layer containing resin particles [0059], the examples of the resin particles encompass polyethylene [0065]. (Claim 7)
Suzuki does not explicitly disclose polyethylene (organic particles in the coating layer)  has a first melting point of about  100 ° C to about 130 °C, however,  it is well known in the art that polyethylene has a melting point of 105-115 ° C, as evidenced by omnexus.com . Therefore, Suzuki discloses organic particles having a first melting point of about 100 ° C to about 130 °C.
Suzuki does not explicitly disclose polyacrylamide (first binder- organic binder) has a second melting point higher than the first melting point by about 30 ° C or more, wherein the second melting point is about 160 ° C or higher. However, it is well known in the art for polyacrylamide to have a melting point  of  > 300 ° C, as evidenced by chemcialbook.com. Therefore, Suzuki  discloses the first binder having a second melting point higher than the first melting point by about 30 ° C or more, wherein the second melting point is about 160 ° C or higher. (Claims 1 and 2)
Regarding claims 14, Suzuki discloses all of the limitations as set forth above in claim  1.  Suzuki further discloses the separator includes an adhesive layer [0076], reading on the claimed electrode adhesive layer.  (Claim 14)
Regarding claim 16, Suzuki discloses a lithium battery comprising  a separator (laminated porous film), a cathode,  an anode,  the separator sandwiched between the cathode and the anode [0093].  Suzuki further  discloses the  laminated porous film includes a porous  base material A layer (porous substrate), a coating layer disposed on the surface of the porous substrate (A layer) , the coating layer includes a filler layer B layer containing  inorganic particles and a resin layer C layer containing resin particles [0032] . Examiner notes the B layer and C layer combined, reads on the claimed coating layer.  Suzuki further discloses the B layer is a porous layer containing inorganic particles as a main component [0047]. Suzuki further discloses the B layer contains an organic binder (first binder), the organic binder is  a polymer polyacrylamide  ([0051]-[0053]), reading on the claimed first binder.  Suzuki further discloses the C layer is  a porous layer containing resin particles [0059], the examples of the resin particles encompass polyethylene [0065].
Suzuki does not explicitly disclose polyethylene (organic particles in the coating layer)  has a first melting point of about  100 ° C to about 130 °C, however,  it is well known in the art that polyethylene has a melting point of 105-115 ° C, as evidenced by omnexus.com .Therefore Suzuki discloses organic particles having a first melting point of about 100 ° C to about 130 °C.
Suzuki does not explicitly disclose polyacrylamide (first binder- organic binder) has a second melting point higher than the first melting point by about 30 ° C or more, however, it is well known in the art for polyacrylamide to have a melting point  of  > 300 ° C, as evidenced by chemcialbook.com. Therefore, Suzuki  discloses the first binder having a second melting point higher than the first melting point by about 30 ° C or more.   (Claim 16) 
Regarding claim 17, Suzuki discloses all of the limitations as set forth above in claim 16. Suzuki further discloses the  battery  is not limited to any particular shape, and can have  a cylindrical shape [0103]. Examiner notes that if the battery is of a cylindrical shape it would be expected that the electrode assembly is wound in a jelly roll shape. (Claim 17)
Claims  1 and 3  are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Nam et al. (US 20150050544), as evidenced by Non-Patent Literature omnexus.com. 
Regarding claims 1 and 3 , Nam discloses a separator used in a  lithium battery, the separator includes a substrate and a coating layer on both surfaces of the substrate [0038]-[0039].   The substrate includes a plurality of pores [0058] , reading on the claimed porous substrate.  The coating layer includes an organic material  and an inorganic material [0042], and a binder (first binder) [0067].The organic material included in the coating  layer  includes a polymer having a melting point of about 85°C. to about 130° C [0061]. Non-limiting examples of the polymer include polyolefin  [0063]. Non-limiting examples of the binder include polyvinylidene fluoride (PVdF) [0068]. 
Nam further discloses polyolefin has a melting point of about 85°C  to about 130° C [0061].  A melting point of 85°C to about 130° C , is overlapping with the claimed range of a first melting point of about 100 °C  to about 130° C [0061].  	
The courts have  held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.
 Nam does not explicitly disclose the first binder polyvinylidene fluoride (PVdF) has  a second melting point higher than the first melting point by 30  °C or more , and the second melting point is about 160  °C to about 180  °C. However, it is well known in the art for polyvinylidene fluoride (PVdF)  to have a melting point  of  178 °C , as evidenced by omnexus.com. Therefore , Nam discloses  the first binder having a second melting point higher than the first melting point by 30  °C or more , and the second melting point is about 160  °C to about 180  °C.     (Claims 1 and 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20170117525),  as evidenced by Non-Patent Literature omnexus.com and Non-Patent Literature chemicalbook.com , as applied to claim 1 above,  and further in view of Hatta et al. (US 20160285064). 
Regarding claims 4 and  5, Suzuki discloses all of the limitations as set forth above in claim 1. Suzuki does not disclose the organic particles are coated by the first binder and/or embedded in the first binder. Hatta discloses  a separator including a substrate formed from a porous film (Hatta:[0045]), a surface layer including a high porosity layer  (coating layer)  is  formed on at least one surface of the substrate (Hatta: [0053];[0055]). The high porosity layer includes organic particles, inorganic particles  and resin materials. (Hatta:[0058]).  Hatta further discloses the  high porosity layer includes resin materials (binder) that constitutes  convexities, the convexities  are composed of particles such as solid particles, such as at least any kind of organic particles (Hatta:[0077]-[0079]). Examiner notes the resin material (binder) includes convexities/voids and the organic particles are filled into the convexities/voids, therefore reading on the claimed wherein the organic particles are coated with (the organic particles are surrounded by the first binder-coated) and/or embedded in the first binder. It is well within the artisan’s skill to deposit  the organic particles in different shapes, sizes and positions across the  separator and its components in order to improve the adhesion between the binder and organic particles.  It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the  organic particles of Suzuki be coated with and/or embedded in the first binder, in order to improve the adhesion of the organic materials and binder.  (Claims 4 and 5)
Claims 9 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20170117525),  as evidenced by Non-Patent Literature omnexus.com and Non-Patent Literature chemicalbook.com, as applied to claim 1 above. 
Regarding claim 9 , Suzuki discloses all of the limitations as set forth above in claim  1.  Suzuki further discloses when the B layer contains inorganic particles and an organic binder, a weight proportion of the inorganic particles relative to 1 part by weight of the organic binder is o preferably 10 parts by weight to 50 parts by weight [0055]. Examiner notes the first  binder in a range of 10-50 parts by weight, is overlapping with the claimed range of 1 wt% to about 15 wt% based on the total weight of organic particles and  the first binder.
The courts have  held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore, it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.  (Claim 9)
Regarding claims  10 and 11  , Suzuki discloses all of the limitations as set forth above in claim  1.  Suzuki does not disclose wherein a content of the organic particles is in a range of more than 50 wt% based on a total weight of the organic particles and the inorganic particles. Suzuki does not disclose wherein a weight ratio of the organic particles and the inorganic particles is about 51:49 to about 90:10. However, Suzuki further discloses the organic particles polyethylene particles  are included in the coating layer  at greater than 50 % by weight [0061].  Suzuki further disclose the inorganic particles are only included in the coating layer as an additional  constituent for the benefit of increasing strength, but limits the amount to that which would not impair the intended function of the coating layer [0069].  In an effort to optimize the role of the coating layer, it  would have been obvious to one having ordinary skill in the art to arrive at the claimed  inorganic particles in a range of more  than 50 wt% based on a total weight of the organic particles and the inorganic particles, and  wherein a weight ratio of the organic particles and the inorganic particles is about 51:49 to about 90:10, in order to ensure sufficient strength of the separator/laminated porous film. (Claims 10 and 11 )
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20170117525), as evidenced by Non-Patent Literature omnexus.com and Non-Patent Literature chemicalbook.com , as applied to claim 1 above, and further in view of Carlson et al. (US 20170012264). 
Regarding claims 13, Suzuki discloses all of the limitations as set forth above in claim  1.  Suzuki does not disclose wherein the coating layer has a thickness of about 0.1 µm to about 5.0 µm. Carlson discloses a porous separator used in a  lithium battery , the porous separator includes boehmite particles (Carlson:[0038]). Carlson further discloses the separator includes a  thin safety shutdown layer  applied to the separator.  The safety shutdown layer rapidly shuts down the operation of the battery when the temperature of the cell elevates . In a preferred embodiment, this safety shutdown layer has a thickness from 0.5 to 5 microns. The safety shutdown layer may comprise particles selected from the group consisting of polymer particles (e.g., polyethylene particles ) (Carlson:[0047]). It would have been obvious to one having ordinary skill in the art to provide the coating layer of Suzuki at a thickness of 0.5 to 5 microns for the benefit of ensuring that the coating layer can function as a shutdown layer while maintaining thinness which is desirable for minimizing ion migration resistance. (Claim 13)
Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20170117525),  as evidenced by Non-Patent Literature omnexus.com and Non-Patent Literature chemicalbook.com , as applied to claim 14 above, and further in view of Sasaki et al. (US 20160141581). 
Regarding claims 15, Suzuki discloses all of the limitations as set forth above in claim  14.  Suzuki does not disclose the electrode adhesive layer has a thickness of about 1.0 µm to about 5.0 µm.  Sasaki discloses a separator for a lithium battery, the separator further includes an  adhesive layer (Sasaki:[0028]).  The adhesive layer  makes it possible to achieve a lithium  battery having excellent adhesion property  and excellent low-temperature output property (Sasaki:[0040]). The thickness of the adhesive layer is preferably 0.1 µm or more and is preferably 5 µm or less. When the thickness of the adhesive layer is within this range, the  adhesion property of the adhesive layer can be enhanced and it is possible to prevent excessive increase in the resistance by the adhesive layer, to thereby prevent decrease in cycle property (Sasaki:[0234]). It would have been obvious to one having ordinary skill in the art to provide the electrode adhesive layer of Suzuki at a thickness of  about 0.1 µm to about 5 µm, in order to enhance the adhesion property and  to prevent excessive increase in the resistance of the battery and  to thereby prevent decrease in cycle property. (Claim 15)
Claims 18-20  are  rejected under 35 U.S.C. 103 as being unpatentable over  Nam et al. (US 20150050544) , as evidenced by Non- Patent Literature omnexus.com, and further in view of Hatta et al. (US 20160285064). 
Regarding claims 18-20 , Nam discloses a separator used in a  lithium battery, the separator includes a substrate and a coating layer on both surfaces of the substrate [0038]-[0039].   The substrate includes a plurality of pores [0058] , reading on the claimed porous substrate.  The coating layer includes an organic material  and an inorganic material [0042], and a binder (first binder) [0067].The organic material included in the coating  layer  includes a polymer having a melting point of about 85°C. to about 130° C [0061]. Non-limiting examples of the polymer include polyolefin  [0063]. Non-limiting examples of the binder include polyvinylidene fluoride (PVdF) [0068].  Examiner notes polyolefin reads on the claimed  the organic particles having a first melting point.  Nam further discloses polyolefin has a melting point of about 85°C. to about 130° C (first melting point)  [0061].   Nam does not explicitly disclose the first binder polyvinylidene fluoride (PVdF) has  a second melting point higher than the first melting point. However, it is well known in the art for polyvinylidene fluoride (PVdF)  to have a melting point  of  178  °C , as evidenced by omnexus.com. Therefore , Nam discloses  the first binder having a second melting point higher than the first melting point. 
Nam does not disclose the organic particles are coated by the first binder and/or embedded in the first binder. Hatta discloses  a separator including a substrate formed from a porous film (Hatta:[0045]), a surface layer including a high porosity layer  (coating layer)  is  formed on at least one surface of the substrate (Hatta: [0053];[0055]). The high porosity layer includes organic particles, inorganic particles  and resin materials. (Hatta:[0058]).  Hatta further discloses the  high porosity layer includes resin materials (binder) that constitutes  convexities, the convexities  are composed of particles such as solid particles, such as at least any kind of organic particles (Hatta:[0077]-[0079]). Examiner notes the resin material (binder) includes convexities/voids and the organic particles are filled into the convexities/voids, therefore reading on the claimed wherein the organic particles are coated with (the organic particles are surrounded by the first binder-coated) and/or embedded in the first binder. 
It is well within the artisan’s skill to deposit  the organic particles in different shapes, sizes and positions across the  separator and its components in order to improve the adhesion between the binder and organic particles.  It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the  organic particles of Nam  be coated with and/or embedded in the first binder, in order to improve the adhesion of the organic materials and binder.  (Claim 18)
Modified Nam further discloses polyolefin has a melting point of about 85°C. to about 130° C [0061].  A melting point of 85°C to about 130° C , is overlapping with the claimed range of a first melting point of about 100 °C  to about 130° C [0061].  	
The courts have  held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore, it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.
Nam does not explicitly disclose the first binder polyvinylidene fluoride (PVdF) has  a second melting point higher than the first melting point by 30  °C or more , and the second melting point is about 160  °C to about 180  °C. However, it is well known in the art for polyvinylidene fluoride (PVdF)  to have a melting point  of  178 °C , as evidenced by omnexus.com. Therefore , Nam discloses  the first binder having a second melting point higher than the first melting point by 30  °C or more , and the second melting point is about 160  °C to about 180  °C.   (Claims 19 and 20)
Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over  Nam et al. (US 20150050544) , as evidenced by Non-Patent Literature omnexus.com and Non-Patent Literature chemicalbook.com ,  as applied to claim 1 above, and further in view of Hatta et al. (US 20160285064). 
Regarding claim 6, Nam discloses all of the limitations as set forth above in claim 1. Nam does not explicitly disclose the first binder polyvinylidene fluoride  has a matrix from of a network structure. Hatta discloses  a separator including a substrate formed from a porous film (Hatta:[0045]), a surface layer including a high porosity layer  (coating layer)  is  formed on at least one surface of the substrate (Hatta: [0053];[0055]). The high porosity layer includes organic particles, inorganic particles  and resin materials. (Hatta:[0058]). Examples of the resin material (binder) that constitutes the convexities of the high-porosity layer (coating layer)  include fluorine containing resins such as polyvinylidene fluoride (Hatta:[0077]), hereby, the porosity layer is  formed from a resin material having a three-dimensional network structure (Hatta:[0100]). Therefore, it would have been obvious to one having ordinary skill in the art that the first binder polyvinylidene fluoride of Nam has a matrix form of a network structure, as shown by Hatta. (Claim 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722                                                                                                                                                                                            
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722